BERKSHIRE INCOME REALTY, INC.

c/o The Berkshire Group

One Beacon Street, Suite 1500

Boston, Massachusetts 02110

 

Termination Notice

 

April 26, 2005

 

Via Facsimile (410) 602-0549

and Via Federal Express

 

Mr. Pacy Oletsky et. al.

c/o Property Capital Group

Suite 203

106 Old Court Road

Baltimore, MD 21208

Attention: Mr. Pacy Oletsky

 

Re:

Pelham Wood Limited Liability Limited Partnership

 

Pelham Wood Apartments, Baltimore, Maryland

 

 

Gentlemen:

 

Reference is hereby made to that certain Agreement of Sale dated as of March 16,
2005 by and between Pacy Oletsky, general and limited partner, Jack L. Baylin,
general and limited partner, Michael Baylin, limited partner, Gail Baylin,
limited partner, Bonnie Oletsky, limited partner, Howard Gartner, limited
partner, Ruth P. Weiss, limited partner, The Abraham & Virginia Weiss Charitable
Trust A, limited partner, and The Abraham & Virginia Weiss Charitable Trust B,
limited partner, collectively, as seller, and Berkshire Income Realty, Inc., as
buyer (“Buyer”), concerning the Property defined therein (the “Purchase
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the same respective meanings herein as in the Purchase Agreement.

 

Pursuant to Section 19.3 of the Purchase Agreement, the undersigned Buyer hereby
terminates the Purchase Agreement. By copy of this letter, Buyer directs the
Title Company to return the Initial Deposit to Buyer in accordance with the
terms of the Purchase Agreement.



 



 

 

[signature page to Termination Notice]

 

Very truly yours,

 

 

BERKSHIRE INCOME REALTY, INC.

 

By:

/s/ Stephen J. Zaleski

 

Name:  Stephen J. Zaleski

Title:    Vice President

 

 

 

cc:

Adelerg, Rudow, Dorf & Hendler

 

Suite 600

 

Mercantile Bank & Trust Building

 

2 Hopkins Plaza

 

Baltimore, Maryland 21201

 

Attention: S. Leonard Rottman, Esq.

 

Fax: (410) 539-5834

 

 

 

Mr. Stephen J. Zaleski

 

Richard A. Toelke, Esq.

 

Robert G. Soule, Esq.

                

 

                

 

                

 

 

 

 

 